remedy precluding writ relief.    Pan v. Eighth Judicial Dist. Court, 120
                 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                             Having considered the petition and appendix, we conclude
                 that our intervention by way of extraordinary relief is not warranted, as
                 the district court properly found that questions of fact remained,
                 precluding summary judgment. See Smith v. Eighth Judicial Dist. Court,
                 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (noting that this court
                 will generally not consider writ petitions challenging orders denying
                 summary judgment); see also Wood v. Safeway, Inc.,     121 Nev. 724, 729,
                 121 P.3d 1026, 1029 (2005) (explaining that summary judgment is proper
                 when there are no genuine issues of material fact to be resolved and the
                 moving party is entitled to judgment as a matter of law). Accordingly, we
                 deny the petition. See NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at
                 851.
                              It is so ORDERED.



                                                                                         J.




                                                                                         J.
                                                             Saitta


                 cc:    Hon. Nancy L. Allf, District Judge
                        Smith Legal Group
                        Mortenson & Rafie, LLP
                        Eighth District Court Clerk
SUPREME COURT
       OF
     NEVADA
                                                       2
(0) 194M    ce